Keefe, Judge:
The merchandise here involved consists of fresh sea bass caught in the Gulf of California. It was assessed for duty at 1 cent per pound under paragraph 717 (a) of the Tariff Act of 1930. The plaintiff claims that the fish is entitled to free entry under paragraph 1730 (a) as the product of American fisheries.
At the trial the record in the case of Holler v. United States, protest 919886-G, was incorporated with and made a part of the record herein. The master of the *613fishing boat Mabel, L. C. Almond testified that he executed the affidavit as master covering the sea bass in question; that a portion of the fish was caught by fishermen fishing from the deck of the boat and the remainder was caught by men fishing from canoes; that the canoes were procured through the local cooperative fishing society, the master asking the representative for a certain number of canoes and each of the owners of the canoes would select two other fishermen to fish with him in his canoe; that sometimes he would tow the canoes out to the fishing grounds and at times they would go out by themselves; that those in the canoes would do their fishing close to the Mabel and after the catch was made very often the Mabel towed the canoes to port; that the master of the Mabel is obliged to take the entire catch of the canoe fishermen; that after reaching the shore the fish are beheaded and cleaned by the fishermen or by men hired by the canoe owner; that the fish aTe then weighed in their presence and in the presence of a representative of the Cooperativa; that from the weights taken of the fish in each canoe the agreed price per kilo of fish caught is paid to the Cooperativa representative who deducts 1 centavo per kilo as Cooperativa dues and pays the respective owner of the canoe for his proportion of the catch; that, from the weights taken, a bill of sale or factura is made out by the representative of the Cooperativa and handed to the driver of the truck, without the payment of any money to the Cooperativa representative; and that this “factura” is necessary to enable the truck driver to take the fish over the border into the United States.
The question before us is whether or not the fish caught from the boat Mabel and the fish caught in the hired canoes are products of American fisheries. In Holler v. United States, protest 919886-G, C. D. 123, it was held that eabrella and pinto fish caught by native fishermen and native members of the crew together with the American master of the Mabel, a vessel of American ownership and registry, were the products of American fisheries. The fish there in question were treated after being caught in the same way as the fish here, that is to say, after delivery to shore they were cleaned and weighed, a record being kept of the catch by the truck driver who weighed the fish, and payment made to the fishermen individually for the fish caught. The only difference in the former case is that payment for the services of the fishermen was made directly to them, the master deducting 1 centavo per kilo for Cooperativa dues, which he paid to the Cooperativa for the fishermen. Here payment for the services of the fishermen was made to a representative of the Cooperativa who deducted the dues and then paid the owners of the canoes who paid those who-worked upon his boat and helped him clean his fish.
In the former case it was held, first, that it was immaterial that the fish were landed in Mexico and from there transshipped to the United States, because the fish were not further advanced than permitted by the statute; second, that American fisheries derive their character at the time of their taking, and the privilege sought to be exercised by American fishermen for the free entry of the product of their industry may not be circumscribed by any foreign statute. We fail to find any difference between fish caught by fishermen hired for the purpose to fish from the American vessel and fishermen who fished from their eanoes at a wage measured by the weight of the fish taken by them.
For the reasons stated, and following our holding in the incorporated case, we hold that the fish in question are entitled to free entry as the products of an American fishery under paragraph 1730 (a), Tariff Act of 1930, and judgment will be entered directing the collector of customs to reliquidate the entries and to make refund accordingly. ,